Citation Nr: 0801698	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-30 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
secondary to herbicide exposure.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for major depression 
(an acquired psychiatric disorder other than PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.  The veteran also served in the U.S. Marine 
Corps Reserves from September 1971 to January 1979 and the 
Texas Air National Guard from November 1979 to March 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claims.

In August 2006, the appellant withdrew his claims for service 
connection for fatty liver infiltration, hypothyroidism, 
hypertension, a pancreas condition, hyperlipidemia, enlarged 
neck nodules, epigastric pain, degenerative joint disease of 
the right and left knees, and muscle and bone 
deterioration/neuralgia or the right and left legs.  See 
38 C.F.R. § 20.204.  

The issues of PTSD and major depression are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran did not serve in Vietnam.

2.  The veteran's current diabetes mellitus did not have its 
onset during active service, or within one year after 
separation from service, or result from disease or injury in 
service.

3.  The veteran's current bilateral hearing loss did not have 
its onset during active service, or within one year after 
separation from service, or result from disease or injury in 
service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1116 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

2.  The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1110, 1112 (West 2001); 38 C.F.R. §§ 3.303(a), 3.307, 
3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection for certain chronic disorders, such as 
diabetes mellitus, may be established based on a legal 
"presumption" by showing that either disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Active military, naval, or air service includes any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred in or aggravated in line of duty, or any period of 
inactive duty training during which the individual concerned 
was disabled or died from injury incurred in or aggravated in 
line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 
3.6(a), (d).  Active duty for training is full-time duty in 
the Armed Forces performed by Reserves for training purposes.  
38 C.F.R. § 3.6(c)(1).

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing active duty for training, or from 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1131.  38 U.S.C.A. § 
101(24) also includes within the definition of "active 
duty" any periods of inactive duty for training during which 
an individual becomes disabled or dies from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident that occurred during such training.

However, presumptive periods do not apply to active duty for 
training or inactive duty training.  Biggins v. Derwinski, 1 
Vet. App. 474, 477-78 (1991).  Therefore, 38 C.F.R. §§ 3.307 
and 3.309 may only be considered relative to the veteran's 
period of active duty from September 1969 to September 1971.

Private treatment records show the veteran currently suffers 
from diabetes mellitus.  However, the veteran does not 
contend, and the medical evidence from service does not show, 
that his diabetes mellitus had its onset in service.  The 
service medical records during the period of active military 
service document no complaints or treatment for any 
endocrinological problems and the veteran was not diagnosed 
until June 2003, many years after service.  This lengthy 
period without treatment is evidence that there has not been 
a continuity of symptomatology, and it weighs heavily against 
the claim.  See Maxon v. Gober, 230 F.3d 1330, (Fed. Cir. 
2000).  

In addition, there is no competent evidence or medical 
opinion contained in the private and VA medical records 
showing or indicating that diabetes mellitus is related to 
active service or active duty during his time in the Reserves 
or National Guard.  The record shows both private and VA 
treatment for diabetes mellitus, however, there is no medical 
evidence showing that it is somehow related to service.  

Based on the above, the Board must find that both service and 
post-service treatment records provide evidence against this 
claim, indicating a disorder that began years after service 
with no connection to service. 

In correspondence of record, the veteran does contend that 
his diabetes mellitus was caused by having handled equipment 
contaminated by Agent Orange used in Vietnam.  Further, in 
the August 2006 Brief in Support of Appeal, the veteran's 
representative contends that steroid injections the veteran 
received for treatment of a right shoulder injury that 
occurred while in the Air Force Reserves may have caused his 
diabetes mellitus.  

For veterans who served in Vietnam, service connection on a 
presumptive Agent Orange basis is available for Type II 
diabetes mellitus under current law.  38 U.S.C.A. § 
1116(a)(2)(H); 38 C.F.R. § 3.309(e).  However, this 
presumption is not available to the veteran as he did not 
serve in Vietnam.  In addition, there is no evidence that the 
veteran was exposed to Agent Orange or any herbicides during 
service in any way.  His contention that he handled equipment 
covered in Agent Orange is unsupported.  He has supplied no 
evidence to support this belief.  This theory of entitlement 
is outweighed by the service and post-service medical record, 
which clearly indicates a problem that began years after 
service with no connection to service.  Therefore, service 
connection for diabetes mellitus as secondary to exposure to 
Agent Orange is not warranted.  

The record shows that the veteran was treated with oral 
steroids for 3 months in 2001 for a shoulder injury.  Weight 
gain due to the oral steroids was noted.  There is no 
competent evidence of record showing that the veteran's 
shoulder injury occurred during active duty.  Even if the 
Board were to concede that the veteran was injured during 
active duty, there is no competent evidence of record showing 
that the weight gain incurred during the steroid treatment 
caused his diabetes mellitus or that the steroids themselves 
caused the disorder.

In addition, neither the Board nor the veteran (or his 
representative) is competent to supplement the record with 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The record does not contain a competent 
opinion linking the veteran's current diabetes mellitus to 
service and the medical evidence of record does not otherwise 
demonstrate that it is related to service.  In fact, it 
provides evidence against such a finding.  

Finally, the evidence does not show that the veteran was 
diagnosed with diabetes mellitus within one year following 
his period of active military service from September 1969 to 
September 1971.  This disability was not diagnosed until 
2003.  As such, service connection on a presumptive basis is 
not warranted.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.

Impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385; see also Hensley v. Brown, 5 Vet. App. 155 (1993).

Service connection for sensorineural hearing loss may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  It is 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and, therefore, 
a presumptive disability.  See Memorandum, Characterization 
of High Frequency Sensorineural Hearing Loss, Under Secretary 
for Health, October 4, 1995; 38 C.F.R. § 3.309(a).

The service medical records show that the veteran's hearing 
was normal at separation from service for his period of 
active military service from September 1969 to September 
1971.  There were no complaints, findings, or treatment of 
hearing loss during active service.  

Following service, the veteran served in the U.S. Marine 
Corps Reserves and the Texas Air National Guard.  Concurrent 
to his enlistment with the Texas Air National Guard, the 
veteran was employed as a civilian by the Texas Air National 
Guard as a fuel specialist.  An employee safety and heath 
record stated that the veteran's occupation exposed him to 
hazardous noise areas and he was issued hearing protection.  

Post-service VA treatment records showed normal hearing tests 
until a February 1986 periodic physical revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
25
25
LEFT
10
5
20
25
45

Subsequent audiograms yielded similar results.  During May 
1993 and May 1994 occupational examinations, the veteran's 
audiogram results were found to be within normal limits, but 
high frequency hearing loss was noted.  In June 2001, the 
veteran was diagnosed as having mild hearing loss.  

There is no competent medical evidence of record showing that 
the veteran's bilateral hearing loss had its onset during 
active service or within one year of his separation from 
active service, or is related to any in-service disease or 
injury.  The service medical records do not show that the 
veteran had hearing loss in service.  The first medical 
evidence following service indicating that he had hearing 
loss was in February 1986.  This was approximately 15 years 
after separation, and there is no record of hearing loss 
prior to that date.  This lengthy period without treatment is 
again evidence that there has not been a continuity of 
symptomatology, and it weighs against the claim.  See Maxon 
v. Gober, 230 F.3d 1330, (Fed. Cir. 2000).

Furthermore, there is no competent medical evidence linking 
the veteran's bilateral hearing loss to any active service 
related to his time in the Reserves or National Guard 
following service.  In fact, the evidence of record shows 
that the veteran was exposed to noise in his full time 
civilian occupation, providing evidence against this claim.

Although the veteran was employed by the Texas Air National 
Guard, this is not considered service for VA purposes as it 
was a civilian occupation.  Such record of noise exposure 
provides evidence against a finding for service connection.

In addition, neither the Board nor the veteran is competent 
to supplement the record with unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
The record does not contain a competent opinion linking the 
veteran's current hearing loss to service and the medical 
evidence of record does not otherwise demonstrate that it is 
related to service.  In fact, it provides evidence against 
such a finding, outweighing his lay statements.  

Finally, the evidence does not show that the veteran was 
diagnosed with bilateral hearing loss within one year 
following his period of active military service from 
September 1969 to September 1971.  This disability was not 
diagnosed until 2001.  As such, service connection on a 
presumptive basis is not warranted.  See 38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant on April 2003 and August 2003 that 
fully addressed all four notice elements and was sent prior 
to the initial AOJ decision in this matter.  The letter 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The veteran's representative asserted in the August 2006 
Brief in Support of Appeal that an examination is needed for 
the claim for service connection for diabetes mellitus to 
determine the probability and likelihood of whether diabetes 
can be incurred as a result of steroids that caused the 
veteran's weight gain.  

The Board finds that VA need not obtain an examination in 
this case for either the claim for diabetes mellitus or 
bilateral hearing loss.  The evidentiary record does not show 
that these disabilities are associated with an established 
event, injury, or disease in service; manifested during an 
applicable presumptive period; or otherwise associated with 
military service.  See 38 C.F.R. § 3.159(c)(4)(C) (2007); see 
also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 
Charles v. Principi, 16 Vet. App. 370 (2002).  Further, the 
post-service treatment records fully support the denial of 
these claims, providing evidence against the claims, and 
providing no basis for an indication that the disorders are 
related to service.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  All identified, pertinent evidence, 
including the veteran's service medical records and post-
service treatment records, has been obtained and associated 
with the claims file.  The record does not otherwise indicate 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for diabetes mellitus and bilateral 
hearing loss is denied.


REMAND

Following the issuance of the August 2005 Statement of the 
Case (SOC), new records were added to the claims file that 
the RO has not considered, nor did the veteran waive initial 
consideration by the RO of these records.  Specifically, VA 
treatment records from January 2004 to December 2005 were 
added to the claims file which contain treatment records for 
PTSD and major depression and psychiatric examinations.  On 
remand, the additional evidence must be considered by the RO.  

The veteran was diagnosed as having PTSD related to military 
non-combat and combat related trauma.  His claimed stressors 
include handling body bags of soldiers who were killed in 
combat in the Gulf War, incidents of harassments, emotional 
and physical abuse by a sadistic superior, witnessing the 
rape of a female soldier by her superior, exposed to agent 
orange contaminated materials and other chemicals, and 
witnessing a near lethal car accident and helping to rescue 
the severely injured victim.  

Because the veteran's claimed stressors include allegations 
of personal assault, any development of the record must be in 
accordance with that required of claims involving allegations 
of personal assault.  See Patton v. West, 12 Vet. App. 272 
(1999).  Veterans claiming service connection for disability 
due to an in-service personal assault face unique problems 
documenting their claims.  A personal assault is an event of 
human design that threatens or inflicts harm.  Care must be 
taken to tailor development for a male or female veteran.  
These incidents are often violent and may lead to the 
development of PTSD secondary to personal assault.  VA 
Adjudication Procedure Manual M21-1, Part III, para. 5.14.

Because assault is an extremely personal and sensitive issue, 
many incidents of personal assault are not officially 
reported, and victims of this type of in-service trauma may 
find it difficult to produce evidence to support the 
occurrence of the stressor.  Therefore, alternative evidence 
must be sought.  Id.  See also YR v. West, 11 Vet. App. 393 
(1998) (para. 5.14 is a substantive rule and the equivalent 
of a VA regulation).  

VA will not deny a post-traumatic stress disorder claim that 
is based on an in-service personal assault without first 
advising the claimant that evidence from sources other than 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
38 C.F.R. § 3.304(f).  Thus additional due process compliance 
is needed.

Beyond the above, however, in light of the veteran's many 
claims with the VA (as a whole), the Board must find that one 
of the critical issues in this case is the veteran's 
credibility.  This should be taken into consideration by the 
RO.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify potential 
alternative sources for supporting evidence 
of such personal assaults in accordance to 
the M21-1 Manual.  See also 38 C.F.R. 
§ 3.304(f).  In particular, the veteran 
should provide as much detailed information 
as possible including the dates, places, 
names of people present, and detailed 
descriptions of events.  The veteran should 
be asked to provide any additional 
information possible regarding personal 
assaults and to identify alternative sources 
for supporting evidence of such reports.

The veteran is advised that this information 
is necessary to obtain supportive evidence of 
the stressful events and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information cannot be conducted.

2.  Following the completion of # 1, request 
any supporting evidence from alternative 
sources identified by the veteran and any 
additional alternative sources deemed 
appropriate (if any), if the veteran has 
provided sufficiently detailed information to 
make such a request feasible.

3.  Following the above, make a specific 
determination, based upon the complete 
record, with respect to whether the veteran 
was exposed to a stressor(s) in service, and 
if so, what was the nature of the specific 
stressor(s).  In rendering this 
determination, attention is directed to the 
law cited in the discussion above.  If 
official service records or alternative 
records discussed in M21-1, Part III, Sec. 
5.14 corroborate the veteran's allegations of 
stressors occurring, specify that 
information.  If needed the veteran's 
credibility should be addressed. 

Also, indicate whether any behavioral changes 
that occurred at or close in time to the 
alleged stressor incidents could possibly 
indicate the occurrence of one or more of the 
alleged in-service stressors and if so should 
decide whether this evidence needs the 
interpretation by a clinician.  See M21-1, 
Part III, Sec. 5.14c.  In this regard, the 
veteran's in-service service reports 
regarding received disciplinary action should 
be addressed, as well as his assertions with 
regard to self-medicating through substance 
abuse.

If it is determined that the record 
establishes the existence of a stressor or 
stressors, specify what stressor(s) was 
established by the record.  In reaching this 
determination, address any credibility 
questions raised by the record.


4.  Finally, readjudicate the veteran's 
claim on appeal, with application of all 
appropriate laws and regulations and 
consideration of all information and 
evidence obtained since the issuance of the 
August 2005 SOC.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


